DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–4 and 7–19 is/are pending.
Claim(s) 5 and 6 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0066692 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 July 2022 was filed after the mailing date of the non-final Office Action on 14 July 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 14 October 2022.  These drawings are acceptable.

Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Claim(s) 9, 11–13, 18, and 19 is/are objected to because of the following informalities:
Claim 9 recites the limitation "the a weight ratio." Claim 9 should recite the limitation "a weight ratio."
Claim 11 recites the limitation "the a weight ratio." Claim 11 should recite the limitation "a weight ratio."
Claim 13 recites the limitation "the an internal resistance." Claim 13 should recite the limitation "an internal resistance."
Claim 18 recites the limitation "the a weight ratio." Claim 18 should recite the limitation "a weight ratio."
Claim 19 recites the limitation "the a weight ratio." Claim 19 should recite the limitation "a weight ratio."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim(s) 1–4 and 7–19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the thickness direction" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2–4 and 7–11 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–4 and 7–11 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the a thickness direction of the porous coating layer." Claim 1, which claim 12 is directly dependent, recites the limitation "the thickness direction of the porous coating layer." It is unclear if "a thickness direction" recited in claim 12 is further limiting "the thickness direction" recited in claim 12.
Claims 13–19 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 13–19 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
Claim(s) 1, 7, and 11–15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (CN 105406009 A).
Regarding claim 1, Liang discloses a separator for an electrochemical device, comprising:
a porous polymer substrate having a plurality of pores (see PP/PE separator paper, [0050]); and
a porous coating layer arranged on at least one surface of the porous polymer substrate (see polymer layer, [0050]), and
the porous coating layer containing a plurality of inorganic particles (see nanotube, [0049]) and a binder polymer deposited on the whole or a part of the surface of the inorganic particles to connect the inorganic particles with one another and fix the inorganic particles (see polymer solution, [0049]),
wherein the binder polymer comprises an amorphous adhesive binder polymer (see polyvinyl acetate, [0049]) and at least one fluorinated binder polymer (see polyvinylidene fluoride-hexafluoropropylene polymer, [0049]), 
wherein the binder polymer is distributed homogeneously in the thickness direction of the porous coating layer (see polymer layer, [0050]), and
wherein the amorphous adhesive binder polymer comprises polyvinyl acetate (see polyvinyl acetate, [0049]), and
a content of the polyvinyl acetate  is 50–84 parts by weight based on 100 parts by weight of a total binder polymer content (see mass ratio, [0049]).
Regarding claim 7, Liang discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the fluorinated binder polymer comprises polyvinylidene fluoride-co-hexafluoropropylene, polyvinylidene fluoride-co-chlorotrifluoroethylene, polyvinylidene fluoride-co-polytetrafluoroethylene, or a mixture thereof (see polyvinylidene fluoride-hexafluoropropylene polymer, [0049]).
Regarding claim 11, Liang discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein a weight ratio of the inorganic particles to the binder polymer is 90:10–50:50 (see mass ratio, [0049]).
Regarding claim 12, Liang discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the amorphous adhesive binder polymer and the fluorinated binder polymer are distributed homogeneously in a thickness direction of the porous coating layer (see polymer layer, [0050]).
Regarding claim 13, Liang discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein an internal resistance of the porous coating layer equals to a surface resistance of the porous coating layer (see polymer layer, [0020]).
Regarding claim 14, Liang discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the porous coating layer is formed at a temperature of 20–45° C under a relative humidity of 15–70% (see polymer layer, [0050]).
Regarding claim 15, Liang discloses an electrochemical device comprising a cathode, an anode, and a separator interposed between the cathode and the anode (see battery, [0052]), wherein the separator comprises:
a porous polymer substrate having a plurality of pores (see PP/PE separator paper, [0050]); and
a porous coating layer arranged on at least one surface of the porous polymer substrate (see polymer layer, [0050]), and
the porous coating layer containing a plurality of inorganic particles (see nanotube, [0049]) and a binder polymer deposited on the whole or a part of the surface of the inorganic particles to connect the inorganic particles with one another and fix the inorganic particles (see polymer solution, [0049]),
wherein the binder polymer comprises an amorphous adhesive binder polymer (see polyvinyl acetate, [0049]) and at least one fluorinated binder polymer (see polyvinylidene fluoride-hexafluoropropylene polymer, [0049]), 
wherein the binder polymer is distributed homogeneously in the thickness direction of the porous coating layer (see polymer layer, [0050]), and
wherein the amorphous adhesive binder polymer comprises polyvinyl acetate (see polyvinyl acetate, [0049]), and
a content of the polyvinyl acetate  is 50–84 parts by weight based on 100 parts by weight of a total binder polymer content (see mass ratio, [0049]).

Claim Rejections - 35 USC § 103
Claim(s) 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (CN 105406009 A).
Regarding claims 10, 16, and 17, Liang discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the content of the amorphous adhesive binder polymer is 50 parts by weight based on 100 parts by weight of the total binder polymer content (see mass ratio, [0049]).
Liang does not explicitly disclose:
wherein the content of the amorphous adhesive binder polymer is 50 parts by weight based on 100 parts by weight of the total binder polymer content;
wherein the content of the polyvinyl acetate is 55–80 parts by weight based on 100 parts by weight of the total binder polymer content; and
wherein the content of the polyvinyl acetate is 55–70 parts by weight based on 100 parts by weight of the total binder polymer content.
Although Liang does not explicitly disclose a range of 55–70 parts by weight based on 100 parts by weight, Liang does disclose a content that is close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Claim(s) 1–4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben et al. (WO 2018/055882 A, hereinafter Ben).
Regarding claim 1, Ben discloses a separator for an electrochemical device, comprising:
a porous polymer substrate having a plurality of pores (see porous substrate, [0011]); and
a porous coating layer arranged on at least one surface of the porous polymer substrate (see 2 porous layer, [0011]), and
the porous coating layer containing a plurality of inorganic particles (see inorganic filler, [0011]) and a binder polymer deposited on the whole or a part of the surface of the inorganic particles to connect the inorganic particles with one another and fix the inorganic particles (see resin, [0011]),
wherein the binder polymer comprises an amorphous adhesive binder polymer (see vinyl acetate resin, [0011]) and at least one fluorinated binder polymer (see polyvinylidene fluoride resin, [0011]), 
wherein the binder polymer is distributed homogeneously in the thickness direction of the porous coating layer (see dispersed, [0079]), and
wherein the amorphous adhesive binder polymer comprises polyvinyl acetate (see vinyl acetate resin, [0011]), and
a content of the polyvinyl acetate  is 5–50 parts by weight based on 100 parts by weight of a total binder polymer content (see 2 porous layer, [0011]).
Although Ben does not explicitly disclose a range of 50–84 parts by weight, Ben does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 2, Ben discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the amorphous adhesive binder polymer has a crystallinity of 0% and a weight average molecular weight of 1,000,000 or less (see Mw, [0072]), and
the amorphous adhesive binder polymer is compatible with the fluorinated binder polymer (see compatible, [0079]).
Regarding claim 3, Ben discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the amorphous adhesive binder polymer has a glass transition temperature less than 70° C (see polyvinyl acetate, [0227]).
Regarding claim 4, Ben discloses all claim limitations set forth above and further discloses a separator for an electrochemical device:
wherein the amorphous adhesive binder polymer further comprises repeating units derived from an imide- or ether-based monomer (see copolymer, [0073]).

Claim(s) 8, 9, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (CN 105406009 A) as applied to claim(s) 1 above, and further in view of Bae et al. (US 2011/0045338 A1, hereinafter Bae).
Regarding claims 8, 9, 18, and 19, Liang discloses all claim limitations set forth above, but does not explicitly disclose a separator for an electrochemical device:
wherein the fluorinated binder polymer comprises polyvinylidene fluoride-co-hexafluoropropylene and polyvinylidene fluoride-co-chlorotrifluoroethylene; and
wherein a weight ratio of polyvinylidene fluoride-co-hexafluoropropylene to polyvinylidene fluoride-co-chlorotrifluoroethylene is 90:10-50:50; and
wherein the a weight ratio of polyvinylidene fluoride-co-hexafluoropropylene  to polyvinylidene fluoride-co-chlorotrifluoroethylene is 80:20–60:40; and
wherein the a weight ratio of polyvinylidene fluoride-co-hexafluoropropylene to polyvinylidene fluoride-co-chlorotrifluoroethylene is 75:25–70:30.
Bae discloses a separator comprising a porous coating layer including polyvinylidene fluoride-co-hexafluoropropylene and polyvinylidene fluoride-co-chlorotrifluoroethylene at a weight ratio of polyvinylidene fluoride-co-hexafluoropropylene to polyvinylidene fluoride-co- chlorotrifluoroethylene is 90:10–50:50, 80:20–60:40, (see binder polymer, [0049]) and 97:3–33:67 (see content of the second polyvinylidene fluoride-based copolymer, [0026]) to improve the surface adhesive strength (TABLE 1, [0056]). Liang and Bae are analogous art because they are directed to separators for electrochemical devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the fluorinated binder polymer of Liang with the fluorinated binder polymer of Bae in order to improve the surface adhesive strength.
Although Bae does not explicitly disclose a range of 75:25–70:30, Bae does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

	
Response to Arguments
Applicant's arguments with respect to Kim and Ameyama have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Bae have been fully considered but they are not persuasive.
Applicants argue the present specification demonstrates a porous coating layer containing polyvinyl acetate within the claimed range of 50–84 exhibit significantly superior Lami strength and resistance compared with the separator comprising a porous coating layer containing polyvinyl acetate outside the claimed range (P16/¶1, 2). Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See MPEP § 2131.04. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner. In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961). In other words, the evidence of unexpected results must be compared with prior art. Emphasis added. See MPEP § 716.02(e). The results have not been compared with Liang, which is the closest prior art. As set forth in § MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of a weight ratio of polyvinylidene fluoride-co-hexafluoropropylene to polyvinylidene fluoride-co-chlorotrifluoroethylene, which is the feature Bae is relied upon to teach. Therefore, the present specification does not demonstrate a porous coating layer containing polyvinyl acetate within the claimed range of 50–84 exhibit significantly superior Lami strength and resistance compared with the separator comprising a porous coating layer containing polyvinyl acetate outside the claimed range.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725